Citation Nr: 1533955	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for left shoulder status post surgery, residuals (non-dominant) in excess of 20 percent prior to November 6, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In December 2013, the RO increased the disability rating for the left shoulder disability to 40 percent effective November 6, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran reports that left shoulder pain interferes with his ability to sleep.  See, e.g., Claim (January 6, 2009).  To the extent that he raises the issue of entitlement to for service connection for a sleep disability due to his left shoulder disability, the Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to November 6, 2013, left shoulder status post surgery, residuals manifested with painful limitation of motion of the arm throughout the range of motion.

2.  From November 6, 2013, left shoulder status post surgery, residuals has manifested with unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side.

CONCLUSIONS OF LAW

1.  Prior to November 6, 2013, the criteria for a 30 percent rating for left shoulder status post surgery, residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

2.  From November 6, 2013, the criteria for a rating in excess of 40 percent for left shoulder status post surgery, residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations in February 2009 and November 2013 and an addendum opinion was issued in August 2009.

The Board finds that the February 2009 examination along with the August 2009 addendum opinion do not adequately address functional loss, namely with respect to limitation of motion, associated with the left shoulder disability.  To this extent, the examination and opinion are inadequate for rating purposes.  However, the examination and opinion adequately address ankylosis and other impairment of the shoulder.

The Board finds that the November 2013 VA examination report is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

A Left Shoulder Disability

The Veteran seeks an increased rating for his left shoulder disability.  He reports pain as he begins to raise his left arm.  He also reports that constant pain wakes him up throughout the night and that the shoulder pops when he rolls over.  See, e.g., Notice of Disagreement (November 2009).

The Veteran is right-hand dominant; therefore, the left shoulder disability affects his minor, non-dominant side.  See, e.g., VA examination (November 2013).  

Historically, Dr. Dersam has treated the Veteran's left shoulder disability.  Dr. Dersam last treated the Veteran in 2008.  See VA examination (November 2013).

On VA examination in February 2009, the Veteran reported pain, stiffness, and weakness, and denied instability, dislocation, or subluxation.  On physical examination flexion and abduction were to 60 degrees and rotation was to 40 degrees bilaterally.  There was evidence of pain on motion, but no pain on repetitive motion.  See VA examination addendum (August 2009).  The examiner reported that there was no evidence of ankylosis or recurrent shoulder dislocation. 

On VA examination in November 2013, the Veteran reported that left shoulder pain interfered with his ability to sleep.  The examiner reported ankylosis of the glenohumeral articulation (shoulder joint), abduction limited to 25 degrees.  The examiner noted a history of mechanical symptoms such as clicking, catching, but no history of recurrent dislocation or subluxation of the glenohumeral (scapulohumeral) joint.  An instability test was negative (crank apprehension and relocation test) and there was no evidence of an AC joint condition or any other impairment of the clavicle or scapula.  The examiner noted residual surgical scars associated with the left shoulder disability; however, none of the scars were painful and/or unstable, or covered a total area greater than 39 square cm (6 square inches).  The examiner opined that shoulder disability does not impact the Veteran's ability to work.  He explained that the Veteran retired as an air traffic controller in 2005, and that he workes part-time as a high school security guard.

Prior to November 6, 2013

Initially, the Board notes that the Veteran has been in receipt of a 10 percent rating under Diagnostic Code 5203 since 1978.  The Board will not disturb this rating because it has been in effect for more than 20 years and is thus protected.  See 38 C.F.R. § 3.951(b) ("A disability which has been continuously evaluated at or above any rating of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."); see also Murray v. Shinseki, 24 Vet. App. 420 (2011) (finding that if a veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same rating under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same rating based on different manifestations of the disability).

During the period of the appeal prior to November 6, 2013, the Veteran was in receipt of a 20 percent rating under Diagnostic Code 5203 for impairment of the clavicle or scapula, the maximum under this Code.  However, the Code notes that where, as here, there is no evidence of dislocation, nonunion, or malunion of the clavicle or scapula, the disability is to be rated under impairment of function of the contiguous joint.  "Impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary 936 (31st ed. 2007).  Here, "impairment" of the left clavicle or scapula necessarily includes limitation of motion of the left shoulder joint.  Accordingly, the Veteran's left shoulder disability may be rated on the basis of limitation of motion.

Diagnostic Code 5201 provides ratings based on limitation of motion of the shoulder.  The next higher rating, 30 percent, the maximum rating under Diagnostic Code 5201, is warranted for limitation of motion of the arm to 25 degrees from the side.  As discussed above, the Board finds that the results of range of motion testing during the February 2009 VA examination are inadequate for rating purposes.  Accordingly, prior to November 6, 2013, the only evidence pertaining to limitation of motion of the left shoulder is the Veteran's report of pain throughout the range of motion as well as stiffness and weakness.  See VA examination (February 2009); Notice of Disagreement (November 2009).  As such, the Board finds that the next higher rating, a 30 percent, is warranted on the basis of functional loss due to pain, stiffness, and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  In reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, his left shoulder disability is manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating, 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board finds that separate ratings may not be assigned under both Diagnostic Code 5201 (limitation of motion) and Diagnostic Code 5203 (impairment of the clavicle or scapula), as to do so would constitute pyramiding.  Specifically, the limitation of motion evaluated under Diagnostic Code 5201 directly overlaps with the impairment of function of contiguous joint evaluated under Diagnostic Code 5203.  To assign ratings under both Codes would rate the same symptoms under different diagnostic codes and criteria, and violate the rules prohibiting pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Furthermore, a single 30 percent rating under Diagnostic Code 5201 does not interfere with the protected 10 percent rating under Diagnostic Code 5203 because the rating criteria under Diagnostic Code 5203 specifically direct that impairment of the clavicle or scapula, without dislocation, nonunion, or malunion, be rated on impairment of function of the contiguous joint, which, in this case is limitation of motion of the left shoulder under Diagnostic Code 5201.

The Board finds that prior to November 6, 2013, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  

Diagnostic Code 5200 provides ratings based on ankylosis of the shoulder.  The August 2009 addendum to the February 2009 VA examination shows that there is no evidence of ankylosis of the shoulder.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5200 does not apply.

Diagnostic Code 5203 provides ratings based on impairment of the humerus.  The February 2009 examination report shows that there is no evidence of dislocation.  As there is no lay or medical evidence of impairment of the humerus, such as deformity, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.

Accordingly, prior to November 6, 2013, a 30 percent rating, but no higher, is warranted for the left shoulder disability.

From November 6, 2013

From November 6, 2013, the Veteran has been in receipt of a 40 percent rating under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation. Under this Code, for the minor shoulder, a 40 percent disability rating is the maximum rating.

The Board finds that from November 6, 2013, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.

With respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for limitation of motion of the left shoulder.  In Yonek v. Shinseki, 722 F.3d 1355, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the shoulder.  Id. at 1358.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (nonprecedential decision citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Ankylosis is a greater degree of limitation of motion (i.e., immobility or complete limitation of motion) and necessarily includes all lesser limitation of motion, including limitation of flexion and abduction.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction (see November 2013 VA examination report), only a single rating, based on the greatest type of limitation of motion, is warranted --here, ankylosis in abduction under Diagnostic Code 5200.

With respect to Diagnostic Code 5202, which provides ratings on the basis of impairment of the humerus, the November 2013 VA examination notes that there is no evidence of dislocation, malunion, or other impairment of the humerus.  As there is no lay or medical evidence of such impairment, the Board finds that Diagnostic Code 5202 does not apply.

With respect to Diagnostic Code 5203, as discussed above, separate ratings may not be assigned under both Diagnostic Code 5200 (ankylosis, which encompasses limitation of motion) and Diagnostic Code 5203 (impairment of the clavicle or scapula), as to do so would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  Furthermore, a single 40 percent rating under Diagnostic Code 5200 does not interfere with the protected 10 percent rating under Diagnostic Code 5203 because the rating criteria under Diagnostic Code 5203 specifically directs that impairment of the clavicle or scapula, without dislocation, nonunion, or malunion, be rated on impairment of function of the contiguous joint, which, in this case is ankylosis of the left shoulder under Diagnostic Code 5200.

Finally, the Board notes that the Veteran has residual surgical scars related to the service-connected right shoulder disability.  The November 2013 VA examination report notes residual surgical scars associated with the left shoulder disability that are not painful, unstable, or greater than 39 square centimeters.  Further, the weight of the evidence does not support, and the Veteran has not alleged, that the scars are productive of limitation of function of the left shoulder.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2014).

Accordingly, from November 6, 2013, the preponderance of the evidence is against the claim for a rating in excess of 40 percent; there is no doubt to be resolved; and increased rating is not warranted.
 
Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the first Thun element is not satisfied.  The Veteran's service-connected left shoulder disability is manifested by signs and symptoms such as limitation of motion, stiffness, weakness, and constant pain, which impairs his ability to sleep and raise his left arm.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and arm provide disability ratings on the basis of limitation of motion, ankylosis, and other impairment of the shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by limitation of motion, stiffness, weakness, and constant pain, which impairs his ability to sleep and raise his left arm.  To the extent that left shoulder pain results in a secondary sleep disorder, a claim service connection claim is referred to the RO for appropriate action.  See, supra, Introduction.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left shoulder disability, referral for extraschedular consideration is not required and the analysis stops.  

Total Disability Rating based on Individual Unemployability 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected left shoulder disability prevents him from obtaining or maintaining substantially gainful employment.  In fact, as noted above, the Veteran retired as an air traffic controller in 2005 and currently works part time as a high school security guard.  The November 2013 medical examiner found that the Veteran's left shoulder disability does not interfere with his ability to work.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.

ORDER

Prior to November 6, 2013, a 30 percent rating, but no higher, for left shoulder status post surgery, residuals (non-dominant) is granted.

From November 6, 2013, a rating in excess of 40 percent for left shoulder status post surgery, residuals (non-dominant) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


